DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reduce a polarization component” in claims 1 and 11 is used by the claim to mean “cause polarization [to the best that the examiner can understand]” while the accepted meaning is “filter.” The term is indefinite because the specification does not clearly redefine the term. There are several issues with the phrasing as currently written. Firstly, there is no requirement in independent claims 1 and 11 that the electromagnetic wave even be polarized-until this ‘reduction’ is introduced is introduced later in the claim. That is to say, the claim does not require that the irradiation unit emit a polarized wave. But secondly, it is unclear/undefined how this reduction in a polarization component would occur in claims 1 and 11. There is no filter, lens, etc., claimed. Rather, the claims state “wherein the electromagnetic wave irradiation unit is disposed to reduce….”. The term ‘disposed’ merely provides a spatial reference (in the very broadest sense, as claims 1 and 11 further do not provide a required coordinate system). There is no reason that, by placing the irradiation unit in space, a polarization component can be reduced. Reducing/changing a polarization of a wave is a physical process-and the mere passage of the beam through air, or even a vacuum, would not in fact produce this result. As none of claims 2-10 or 12-16 clarify these issues, these claims must likewise be rejected under 35 USC 112 second paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers 20160209794, 20160120482 and 20150014542, as well as US Patent Number 8564777.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881